Title: To John Adams from Oliver Whipple, 22 November 1790
From: Whipple, Oliver
To: Adams, John



Most respected Sr.
Portsmouth NH. Novr. 22d. 1790

I have again presumed on your Goodness and Candour; and hope for Pardon; The Subject I once address’d you upon, will perhaps soon be agitated in Congress; I mean the Assumption of the Excise, Thro’ the States; And as you benevolently intimated, that you would notice my Application, in Conjunction with Mr. Langdon, to recommend me to the Favour of the President as a Candidate for the Office of, Collector of, Excise in our State, should Such appointment take Place; I am induced again to solicit your Friendship and Patronage; a Word from you in this Matter, will produce the desired Effect; It is not in my Power to be of any Service to you, it is beyond my Reach; and the only Recompence you can receive, will, be the Reflection, of a generous Act to one whose Mind will be ever grateful, & whose Conduct will never dishonour the Recommendation, You may be pleased to give. I am Sr. with the  highest / Respect and Esteem, your / most obliged & very humble / Servt:

Oliver Whipple